Exhibit 99.1 PSB ANNOUNCES QUARTERLY EARNINGS OF $.78 PER SHARE ON NET INCOME OF $1.2 MILLION Wausau, Wisconsin [OTCQB:PSBQ] – Peter W. Knitt, President and CEO of PSB Holdings, Inc. (“PSB”) and Peoples State Bank (“Peoples”) reported June 2011 quarterly earnings of $.78 per share on net income of $1,226,000 compared to earnings of $.82 per share on net income of $1,285,000 during the most recent March 2011 quarter and $.77 per share on net income of $1,208,000 during the prior year June 2010 quarter. President Knitt commented, “We are pleased to continue steady earnings and building of capital during difficult banking conditions with our 5th consecutive quarter of annualized return on equity above 10% and our 6th consecutive quarter of increased tangible net book value per share.Year to date, net income through June 30, 2011 of $2,511,000 is 20% greater than $2,089,000 seen during 2010.In addition, PSB’s recent semi-annual dividend of $.37 per share continued our 47 year tradition of cash dividends to shareholders.” Knitt indicated, “Recently, PSB was again named by U.S. Banker Magazine as one of the Top 200 performing community banks in the United States, improving from #150 in the prior year to #123 for the three years ended December 2010 based on average return on equity results for public banks with assets less than $2 billion.This ranking places us in the top 12% of the nation’s public community banks, a testament to our customers’ and shareholders’ long-time support on which our success is built.” Knitt explained, “Our 2011 earnings through June 30 have benefited from higher net interest margin which increased net interest income compared to the prior year.This benefit was partially offset by increased provision for loan loss and foreclosed assets losses in 2011 compared to 2010, which increased $169,000, or 14%, to $1.4 million year to date.These results reflect further write-downs to foreclosed property totaling $233,000 during the June 2011 quarter following $205,000 in the March 2011 quarter based on current property valuations and informal discussions with interested buyers, and were made following conclusion of our regularly scheduled FDIC regulatory exam.” President Knitt continued, “The current quarter was also characterized by our actions to restructure loan terms with certain delinquent commercial borrowers to increase the likelihood of long-term repayment and to maximize value to the bank.Restructured loans are classified as nonperforming assets, even if the borrower is paying according to the restructured terms.Due to the addition of $4.1 million in restructured loans, total nonperforming assets have increased $3.0 million, or 18%, since the beginning of the year and totaled $19.4 million at June 30, 2011.Nonperforming assets were 3.22% of total assets at June 30, 2011, up from 2.64% at December 31, 2010.We have been aggressive in identifying problem loans, but further restructured borrowers could increase this total during the remainder of 2011.Despite growth in problem assets we remain confident in the credit quality of our remaining portfolio and our ability to manage any further level of delinquencies and nonperforming assets.” Knitt highlighted, “Return on average stockholders’ equity was 10.04% during the June 2011 quarter compared to 11.08% during the June 2010 quarter.Tangible net book value per share increased to $30.95 per share during the quarter, up 10% from $28.16 at June 30, 2010 as our earnings and adequate existing capital levels continue to build tangible net book value per share.” Balance Sheet Changes Total assets were $601.4 million at June 30, 2011 compared to $621.1 million at December 31, 2010 and $600.2 million at June 30, 2010.The $20.0 million decline in total assets since the beginning of 2011 was led by a decline in seasonal municipal and business checking account deposits which lowered core deposits by $22.0 million and lowered overnight cash investments by $29.2 million.Year to date, loans receivable, net of reserves increased $5.9 million, or 1.4%, to $437.7 million at June 30, 2011 compared to $431.8 million at December 31, 2010.At June 30, 2011, wholesale funding including brokered and national deposits, FHLB advances, and other borrowings were $161.6 million, or 26.9% of total assets, compared to 25.1% of assets at December 31, 2010, and 27.4% of assets at June 30, 2010. -1- PSB’s organic local loan growth has been difficult for several quarters as economic conditions have lowered borrower demand for debt in our markets.In addition, large regional banks in our markets, including BMO Harris Bank who recently acquired M&I Bank’s market leading share position, are aggressively pursuing loan growth with our market’s highest credit quality customers with low loan coupon rates and spreads.These actions could keep loan growth levels low or contribute to a decline in PSB’s net interest margin as we compete within our markets. Asset Quality and Allowances for Loan Loss PSB’s provision for loan losses was $430,000 in the June 2011 quarter compared to $360,000 in the most recent March 2011 quarter and $585,000 in the prior year June 2010 quarter.In addition, loss on foreclosed assets was $278,000 in June 2011 compared to $295,000 in the March 2011 quarter and $38,000 in the June 2010 quarter.Taken together, provision and foreclosure costs were $638,000 in the June 2011 quarter compared to $655,000 in the March 2011 quarter and $623,000 in the June 2010 quarter.For the six months ended June 30, total provision and foreclosure costs were $1,363,000 in 2011 and $1,194,000 in 2010.These costs increased year to date during 2011 from significant partial write-downs of existing foreclosed properties totaling $438,000. Nonperforming assets are shown in the following table. Non-Performing Assets as of June 30, December 31, (dollars in thousands) Nonaccrual loans (excluding restructured loans) $ $ $ Nonaccrual restructured loans Restructured loans not on nonaccrual – Accruing loans past due 90 days or more – – – Total nonperforming loans Nonaccrual trust preferred investment security – – Foreclosed assets Total nonperforming assets $ $ $ Nonperforming loans as a % of gross loans % % % Total nonperforming assets as a % of total assets % % % Nonperforming loans increased $4.5 million since March 31, 2011 and increased $2.9 million since December 31, 2010.The increase is due to addition of troubled debt restructured loans, which increased $4.5 million since March 31, 2011 and increased $4.1 million since December 31, 2010.At June 30, 2011, 77% of restructured loan principal remained on accrual status, but is classified in the table above as nonperforming.Nonaccrual loans not considered to be restructured loans declined $1.2 million since December 31, 2010 from gross loan charge-offs of $1.1 million year to date.The most significant charge-off during 2011 included $700,000 related to a customer line of credit secured by building supply inventory and accounts receivable previously disclosed in the 2010 Annual Report on Form 10-K.This charge-off was previously provided for by a $700,000 charge against earnings during the December 2009 quarter. At June 30, 2011, all nonperforming assets aggregating $500,000 or more measured by gross principal outstanding are summarized in the following table and represented 58% of all nonperforming assets compared to 46% of nonperforming assets at December 31, 2010.In the table, loans presented as “Accrual TDR” represent troubled debt restructured loans maintained on accrual status. -2- Significant Nonperforming Assets at June 30, 2011 (dollars in thousands) Gross Specific Collateral Description Asset Type Principal Reserves Northern Wisconsin hotel Accrual TDR $ $ 38 Vacation home/recreational properties (three) Foreclosed n/a Cranberry producing agricultural real estate Accrual TDR – Nonowner occupied multi use, multi-tenant real estate Foreclosed n/a Multi-family rental apartment units and vacant land Accrual TDR Owner occupied contractor real estate and equipment Accrual TDR Johnson Financial (WI) Capital Trust III debentures Nonaccrual – Owner occupied multi use, multi-tenant real estate Accrual TDR Owner occupied restaurant and business assets Nonaccrual Out of area condo land development - participation Foreclosed n/a Total listed nonperforming assets $ $ Total bank wide nonperforming assets $ $ Listed assets as a % of total nonperforming assets 58
